                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHAWN DEVON BLACKMON,                  )
                                       )
                  Plaintiff,           )
                                       )
       v.                              )              1:17CV46
                                       )
SGT MICHEAL WOODS, et al.,             )
                                       )
                  Defendants.          )

                                   ORDER

       The Recommendation of the United States Magistrate Judge was filed

with the Court on April 7, 2017, and notice was served in accordance with

28 U.S.C. § 636(b). [Docs. #5, 6.] Plaintiff filed Objections to the

Recommendation within the time limits prescribed by 28 U.S.C. § 636. [Doc.

#9.]

       The Court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de novo

determination in accord with the Magistrate Judge’s report. The Court

therefore adopts the Recommendation.
      IT IS THEREFORE ORDERED that Plaintiff’s Complaint under 42 U.S.C.

§ 1983 be dismissed, pursuant to Federal Rule of Civil Procedure 41(b).

      A judgment dismissing this action will be filed contemporaneously with

this Order.

      This the 9th day of January, 2019.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                           2
